     Case 3:20-cv-05781-MCR-EMT Document 10 Filed 01/19/21 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

LEVERT STEWART,

      Plaintiff,

v.                                            CASE NO. 3:20cv5781/MCR/EMT

STATE OF FLORIDA, et al.,

     Defendants.
_____________________________/

                                    ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 1, 2020. ECF No. 9. Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation, ECF No. 9,

is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05781-MCR-EMT Document 10 Filed 01/19/21 Page 2 of 2



                                                                        Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with court orders.

       3.     The clerk is directed to close this case.

       DONE AND ORDERED this 19th day of January 2021.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5781/MCR/EMT
